DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/2/20 was filed after the mailing date of the Claims on 1/22/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samardzija, et al. [US 20080082302].
As per claim 1:	Samardzija teach a method for mitigating variability in standardized examination administration, the method comprising: 
obtaining, from a database, a first set of testing conditions associated with a first set of standardized examinations; [Samardzija: para 0015; Samardzija gives various examples the first set of testing conditions associated with first set of examinations, in terms of abnormal situation in the process data from the statistical analysis, e.g. historical data or stored multidimensional data files, real-time analysis of the data. See also para 0166;  the model was tested by using a new set of validation data in order to ensure robustness of the model. A “first set” can be give the broadest reasonable interpretation (BRI) as any one data/information (e.g. conditions, examination, indication, etc.) that can be either known or reference, prestored or historic, or in current or nonspecific time data. Also per BRI, testing conditions is not explicit to the type or what constitutes as testing condition. Thus, testing conditions may be in any form regarding testing, such as normal operating condition and a transient operating condition. See various examples on para 0141, 0153]
obtaining, with a user interface [Samardzija: para 0043, 0052; examples of types of user interface], a first set of indications that testing conditions from the first set of testing conditions are irregular; [Samardzija: para 0074; When the scores exceed the limit, it can be an indication that something is abnormal in the process. The term irregular is relative, thus per BRI, may be anything that is not regular or normal such that it is inconsistent, nonuniform, improper, abnormal, etc. Examples of testing conditions, para 0077, 0119, 0166]
training an irregularity determination model based on the first set of indications and corresponding testing conditions; [Samardzija: para 0129; many of these abnormal situation prevention algorithms also require that the process be in a steady-state, both before training for the initial conditions, and before making a detection. A technique directed to detecting a steady-state in a process, capable of making the determination based on monitoring multiple process variables. Also para 0170-0175; the performance indicator is modeled using PCA and predicted using PCR for operating conditions within the range of training data for the model. PCR may be used for the prediction of the key performance indicator for operating conditions outside the range of the training data. More examples on para 0017, 0089-0090]
obtaining a second set of testing conditions associated with a second set of standardized examinations; [Samardzija: para 0018; similarly to BRI the given for the first set, the “second set” may be broadly be different or multiple data sets other than just one set per se. As such, sets of data can be in terms of the second set. See also para 0104, 0122, 0164, 0169] 
applying the irregularity determination model to the second set of testing conditions to predict whether any testing condition of the second set of testing conditions is an irregular testing condition; and [Samardzija: 0072-0077, 0164-0170; prediction whether there is abnormal condition]
reporting the irregular testing condition to the user interface. [Samardzija: 0055; memory stores the abnormal situation prevention application and the alert/alarm application where these applications can be implemented on the processor to provide information to a user via the display (or any other display device, such as a printer]
Claim 2:  Samardzija: para 0150-0153, 0166-0169; discussing the method of claim 1, further comprising refining the irregularity determination model by verifying, with the user interface, that the irregular testing condition is irregular and modifying the irregularity determination model if the irregular testing condition is not accurately flagged as irregular. [Samardzija: para 0060, 0177- 0183; a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting or modifying]
Claim 3:  Samardzija: para 0072, 0127; discussing the method of claim 2, further comprising refining the irregularity determination model by: calculating a specificity value as a percentage of irregular testing conditions not accurately flagged as irregular as compared with a total number of irregular testing conditions flagged by the irregularity determination model; and adjusting model parameters for the irregularity determination model if the specificity value falls below a specificity threshold value. [Samardzija: para 0177-0183; a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting parameters]
Claim 4:  Samardzija: para 0072, 0127; discussing the method of claim 2, further comprising refining the irregularity determination model by: calculating a sensitivity value as a percentage of irregular testing conditions flagged as irregular as compared with a total number of irregular testing conditions as verified by the user interface; and adjusting model parameters for the irregularity determination model if the sensitivity value falls below a specificity threshold value. [Samardzija: para 0177-0183; a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting parameters]
Claim 5:  Samardzija: para 0107, 0154; discussing the method of claim 1, wherein the irregularity determination model comprises a machine learning model.
Claim 6:  Samardzija: para 0107, 0154; discussing the method of claim 5, wherein the machine learning model comprises a multinomial naive Bayes model, a logistic regression model, a convolutional neural network model, or a decision tree model.
Claim 7:  Samardzija: para 0077, 0099; discussing the method of claim 6, further comprising refining the irregularity determination model by: identifying true positive predictions, true negative predictions, false positive predictions, and false negative predictions from the irregularity determination model; calculating a confusion matrix from the true positive predictions, the true negative predictions, the false positive predictions, and the false negative predictions [Samardzija: para 0125, 0175]; and adjusting model parameters based on the confusion matrix. [Samardzija: para 0177-0183; a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting parameters]
Claim 8:  Samardzija: para 0072-0074, 0186; discussing the method of claim 1, further comprising identifying, with the user interface, disruptive testing conditions that cause disruptions to the administration of the standardized examination and correlating the disruptive testing conditions with irregular testing conditions.
Claim 9:  Samardzija: para 0144, 0170; discussing the method of claim 1, wherein the testing conditions comprise external events, temperature parameters, humidity parameters, seating characteristics, or behavioral characteristics.
As per claim 10:	Samardzija teach a system for removing variability during a standardized examination process, the computer program product comprising: 
a user interface; [Samardzija: 0]
a database; and [Samardzija: 0]
an analytics logical circuit communicatively coupled to the user interface, the analytics logical circuit comprising a processor and a non-transitory memory with computer executable instructions embedded thereon [Samardzija: 0], the computer executable instructions configured to cause the processor to: 
obtain, from the database, a first set of testing conditions associated with a first set of standardized examinations; [Samardzija: para 0015; Samardzija gives various examples the first set of testing conditions associated with first set of examinations, in terms of abnormal situation in the process data from the statistical analysis, e.g. historical data or stored multidimensional data files, real-time analysis of the data. See also para 0166;  the model was tested by using a new set of validation data in order to ensure robustness of the model. A “first set” can be give the broadest reasonable interpretation (BRI) as any one data/information (e.g. conditions, examination, indication, etc.) that can be either known or reference, prestored or historic, or in current or nonspecific time data. Also per BRI, testing conditions is not explicit to the type or what constitutes as testing condition. Thus, testing conditions may be in any form regarding testing, such as normal operating condition and a transient operating condition. See various examples on para 0141, 0153] 
obtain, from the user interface [Samardzija: para 0043, 0052; examples of types of user interface], a first set of indications that testing conditions from the first set of testing conditions are irregular; [Samardzija: para 0129; many of these abnormal situation prevention algorithms also require that the process be in a steady-state, both before training for the initial conditions, and before making a detection. A technique directed to detecting a steady-state in a process, capable of making the determination based on monitoring multiple process variables. Also para 0170-0175; the performance indicator is modeled using PCA and predicted using PCR for operating conditions within the range of training data for the model. PCR may be used for the prediction of the key performance indicator for operating conditions outside the range of the training data. More examples on para 0017, 0089-0090]
train an irregularity determination model based on the first set of indications and corresponding testing conditions; [Samardzija: para 0074; When the scores exceed the limit, it can be an indication that something is abnormal in the process. The term irregular is relative, thus per BRI, may be anything that is not regular or normal such that it is inconsistent, nonuniform, improper, abnormal, etc. Examples of testing conditions, para 0077, 0119, 0166]
obtain a second set of testing conditions associated with a second set of standardized examinations; [Samardzija: para 0018; similarly to BRI the given for the first set, the “second set” may be broadly be different or multiple data sets other than just one set per se. As such, sets of data can be in terms of the second set. See also para 0104, 0122, 0164, 0169]
apply the irregularity determination model to the second set of testing conditions to predict whether any testing condition of the second set of testing conditions is an irregular testing condition; and [Samardzija: 0072-0077, 0164-0170; prediction whether there is abnormal condition]
cause the user interface to display the irregular testing condition. [Samardzija: 0055; memory stores the abnormal situation prevention application and the alert/alarm application where these applications can be implemented on the processor to provide information to a user via the display (or any other display device, such as a printer] 
Claim 11:  Samardzija: para 0150-0153, 0166-0169; discussing the system of claim 10, wherein the computer executable instructions are further configured to cause the processor to refine the irregularity determination model by verifying, with the user interface, that the irregular testing condition is irregular and modify the irregularity determination model if the irregular testing condition is not accurately flagged as irregular. [Samardzija: para 0060, 0177- 0183; a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting or modifying]
Claim 12:  Samardzija: para 0077; discussing the system of claim 11, wherein the computer executable instructions are further configured to cause the processor to: calculate a specificity value as a percentage of irregular testing conditions not accurately flagged as irregular as compared with a total number of irregular testing conditions flagged by the irregularity determination model; and adjust model parameters for the irregularity determination model if the specificity value falls below a specificity threshold value.
Claim 13:  Samardzija: para 0072, 0127; discussing the system of claim 11, wherein the computer executable instructions are further configured to cause the processor to: calculate a sensitivity value as a percentage of irregular testing conditions flagged as irregular as compared with a total number of irregular testing conditions as verified by the user interface; and adjust model parameters for the irregularity determination model if the sensitivity value falls below a specificity threshold value. [Samardzija: para 0177-0183; a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting parameters]
Claim 14:  Samardzija: para 0107, 0154; discussing the system of claim 10, wherein the irregularity determination model comprises a machine learning model.
Claim 15:  Samardzija: para 0107, 0154; discussing the system of claim 14, wherein the machine learning model comprises a multinomial naive Bayes model, a logistic regression model, a convolutional neural network model, or a decision tree model.
Claim 16:  Samardzija: para 0077, 0099; discussing the system of claim 15, wherein the computer executable instructions are further configured to cause the processor to: identify true positive predictions, true negative predictions, false positive predictions, and false negative predictions from the irregularity determination model; calculate a confusion matrix from the true positive predictions, the true negative predictions, the false positive predictions, and the false negative predictions [Samardzija: para 0125, 0175]; and adjust model parameters based on the confusion matrix. [Samardzija: para 0177-0183; a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting parameters] 
Claim 17:  Samardzija: para 0072-0074, 0186; discussing the system of claim 10, wherein the computer executable instructions are further configured to cause the processor to identify, with the user interface, disruptive testing conditions that cause disruptions to the administration of the standardized examination and correlate the disruptive testing conditions with irregular testing conditions.
Claim 18:  Samardzija: para 0144, 0170; discussing the system of claim 10, wherein the testing conditions comprise external events, temperature parameters, humidity parameters, seating characteristics, or behavioral characteristics.
As per claim 19:	Samardzija teach a method for mitigating variability in standardized examination administration, the method comprising: 
obtaining, from a database, a first set of testing conditions associated with a first set of standardized examinations; [Samardzija: para 0015; Samardzija gives various examples the first set of testing conditions associated with first set of examinations, in terms of abnormal situation in the process data from the statistical analysis, e.g. historical data or stored multidimensional data files, real-time analysis of the data. See also para 0166;  the model was tested by using a new set of validation data in order to ensure robustness of the model. A “first set” can be give the broadest reasonable interpretation (BRI) as any one data/information (e.g. conditions, examination, indication, etc.) that can be either known or reference, prestored or historic, or in current or nonspecific time data. Also per BRI, testing conditions is not explicit to the type or what constitutes as testing condition. Thus, testing conditions may be in any form regarding testing, such as normal operating condition and a transient operating condition. See various examples on para 0141, 0153] 
obtaining, with a user interface [Samardzija: para 0043, 0052; examples of types of user interface], a first set of indications that testing conditions from the first set of testing conditions are irregular; [Samardzija: para 0074; When the scores exceed the limit, it can be an indication that something is abnormal in the process. The term irregular is relative, thus per BRI, may be anything that is not regular or normal such that it is inconsistent, nonuniform, improper, abnormal, etc. Examples of testing conditions, para 0077, 0119, 0166]
training an irregularity determination model based on the first set of indications and corresponding testing conditions; [Samardzija: para 0129; many of these abnormal situation prevention algorithms also require that the process be in a steady-state, both before training for the initial conditions, and before making a detection. A technique directed to detecting a steady-state in a process, capable of making the determination based on monitoring multiple process variables. Also para 0170-0175; the performance indicator is modeled using PCA and predicted using PCR for operating conditions within the range of training data for the model. PCR may be used for the prediction of the key performance indicator for operating conditions outside the range of the training data. More examples on para 0017, 0089-0090]
obtaining a second set of testing conditions associated with a second set of standardized examinations; [Samardzija: para 0018; similarly to BRI the given for the first set, the “second set” may be broadly be different or multiple data sets other than just one set per se. As such, sets of data can be in terms of the second set. See also para 0104, 0122, 0164, 0169]
applying the irregularity determination model to the second set of testing conditions to predict whether any testing condition of the second set of testing conditions is an irregular testing condition; [Samardzija: 0072-0077, 0164-0170; prediction whether there is abnormal condition]
identifying, with the user interface, true positive predictions, true negative predictions, false positive predictions, and false negative predictions from the irregularity determination model; [Samardzija: para 0099; may include a number of operational modes for both configuration and application of the PCA model. The PCA function blocks run in two different modes: Learning and Monitoring (as determined by the True/False on the LEARN function block input). More examples on para 0107, 0141, 0150-0153, 0161]
calculating a confusion matrix from the true positive predictions, the true negative predictions, the false positive predictions, and the false negative predictions; and  [Samardzija: para 0077; the model derived is in terms of the principal components, which are essentially dominant eigenvectors of the covariance matrix determined by the training data. As such PCA results, also referred to as scores, are not directly related to the true process variables, and hence the physical process limits of variables monitored are lost in analysis. For this reason, when using PCA tool, some statistical interpretation is often used to quantify "goodness of data", (i.e., 95% or 99% confidence intervals are computed using Hotelling's T.sup.2 statistics). Per BRI, confusion matrix may be a form of classification or error/accuracy determination which may include various ways to determine or classify the confusion matrix, such as base on scores or percentage per se. More examples on para 0125, 0175]
adjusting model parameters based on the confusion matrix; [Samardzija: para 0177-0183; per BRI, adjusting may be in the form of modification or change which may include updating or add/delete. Thus, a change, update, or add/delete of classification or error/accuracy dependent may be a form of adjusting parameters based on confusion matrix]
identifying, with the user interface, disruptive testing conditions that cause disruptions to the administration of the standardized examination and correlating the disruptive testing conditions with irregular testing conditions; and  [Samardzija: para 0072-0074; correlating testing conditions to identify disruptive or an indication that something is abnormal in the process. See also para 0186; an alert may be generated at a block 318 to indicate an abnormal operation. The procedure may be repeated for various data files corresponding to different time of operation of the process to detect abnormal conditions based on long term data behavior, where the abnormal conditions may relate to slow varying changes in the process.]
displaying irregular testing conditions and disruptive testing conditions on the user interface. [Samardzija: 0055; memory stores the abnormal situation prevention application and the alert/alarm application where these applications can be implemented on the processor to provide information to a user via the display (or any other display device, such as a printer] 
Claim 20:  Samardzija: para 0144, 0170; discussing the method of claim 19, wherein the testing conditions comprise external events, temperature parameters, humidity parameters, seating characteristics, or behavioral characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435